Bartol, J.,
delivered the opinion of this court.
This cause was heard below on bill and answer, upon a, motion to dissolve an injunction which had been granted at the instance of the appellants against the appellees.
This court has heretofore decided that the Acts of 1852, ch. 133, and 1853, ch. 344, relating to the effect of answers in chancery, have no application to such a case as this. 15 Md. Rep., 18. Ibid., 260. The allegations of the bill, upon which all the equities of the complainants case rested,, having been denied by the answer, the injunction was properly dissolved by the circuit court, and to that extent the order of the 31st'of March 1860, ought to be affirmed; but we think the circuit court erred in dismissing the bill. The *413cause was not set down for final hearing, but simply on the motion to dissolve the injunction; it was, therefore, irregular to dismiss the bill, which ought to have been retained, and the complainants allowed to proceed with the cause to final hearing. A decree will be signed in conformity with this opinion, and remanding the cause; the costs in this court will abide the final result of the case.
(Decided Oct. 29th, 1861.)

Affirmed in part, and reversed in part, and cause remanded.